Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 1 of 12 PageID #: 12773



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

   TOTAL REBUILD, INC.                    )
                                          )
        Plaintiff/Counterclaim-Defendant, )              Case No. 6:15-cv-01855-TAD-CBW
                                          )
   v.                                     )              JUDGE TERRY A. DOUGHTY
                                          )
   PHC FLUID POWER, L.L.C.,               )              MAGISTRATE JUDGE WHITEHURST
                                          )
        Defendant/Counterclaim-Plaintiff. )              JURY TRIAL DEMANDED
                                          )


     DEFENDANT PHC FLUID POWER, LLC’S REPLY IN SUPPORT OF ITS MOTION
                FOR RULE 11 SANCTIONS AND OTHER RELIEF


                                          INTRODUCTION

          Plaintiff Total Rebuild, Inc. (“Total”) claims its assertion of infringement of the six systems

   at issue was “reasonably supportable by the plain language of [the ’428 Patent].” Opposition at 2

   (Dkt. 368). This is simply wrong. First, Total has never identified any component in the bunkers

   of the six accused systems that could reasonably be the claimed “high-pressure pneumatics testing

   equipment.” All the components Total identified as pressure testing equipment (such as hoses in

   the pictures) are included in other elements of the claims, such as the hoses being the “means

   within said housing for coupling” element. All the components of the six systems that could be

   “high-pressure pneumatics testing equipment” are outside the bunker with and including the

   pumps. Second, the ’428 Patent is clear that the claimed “high-pressure pneumatics testing

   equipment” must include at least one pump, and the six systems have no pump in the bunker.

   Total’s assertions of infringement by these six systems was unreasonable. To make matters worse,

   this Court has expressly warned Total that it shall not introduce systems with no pumps in the


                                                    1
Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 2 of 12 PageID #: 12774



   bunker. Yet, after the Court’s order warning that Total is “out of strikes,” Total filed its exhibit list

   containing exhibits for systems with no pumps in the bunker and reports of its experts expressly

   identifying systems excluded by the Court’s orders. Even after the Court’s Orders and the pending

   Motion, Total’s frivolous conduct has continued and will do so unless the Court finally ends it.

   I.      TOTAL HAS NEVER IDENTIFIED COMPONENTS IN THE BUNKER THAT
           CAN BE HIGH-PRESSURE PNEUMATMICS TESTING EQUIPMENT

           In the over four years this case has been pending, Total inspected only two systems, Baker

   Oklahoma Short and Baker Oklahoma Long. The seventy-three images from the inspections have

   been filed in the record at Exhibit 1.1 The following image from the inspection shows the contents

   of the bunker of Baker Oklahoma Short:




   The following image from the inspection of Baker Oklahoma Long shows the contents of the

   bunker:




   1
    There is also a video from the inspection that PHC is happy to file with the Court if requested to
   do so.
                                                      2
Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 3 of 12 PageID #: 12775




                                     2
                                         However, the hose is the claimed element of a “means within

   said housing for coupling said high-pressure pneumatics testing equipment to said high-pressure

   device for testing” and, thus, cannot be the claimed “high-pressure pneumatics testing

   equipment.” 3 Total’s expert even identified these same components for the “means within”



   2
     The Supplemental Expert Report of Blain LaFleur was filed under seal and does not contain page
   numbers. Thus, PHC simply refers to the page number of the PDF document.
   3
     The Court subsequently confirmed this understanding. Claim Construction Order at 30 (Dkt. 278)
   (“the Court’s construction indicates that plumbing and hoses that couple the high-pressure
                                                    3
Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 4 of 12 PageID #: 12776



   element. Id. at 21-24.

                                                                   . See Inspection Photos (Exhibit 1).

   Simple hoses are not pumps. Total’s assertion that these systems infringed was and has always

   been wholly without support.

          Total’s frivolous assertion is also illogical because it negates the primary “invention” of

   the ’428 Patent. The ’428 Patent is directed to a system wherein the high-pressure pneumatics

   testing equipment is placed in the bunker where testing occurs. ‘428 Pat., col. 1, ll. 64-67 (Dkt. 1-

   4). Any bunker used in a high-pressure testing system must already include hose or tubing that

   brings high-pressure from the pumps, even if the pumps are outside the bunker, to the device to be

   tested. The claimed placement of the high-pressure pneumatics testing equipment in the bunker

   has no meaning if it refers only to components that necessarily must already be in the bunker. And

   this is exactly why Total never proposed this construction during discovery. Bunker systems were

   well known prior to the ’428 Patent, and any one of them would have invalidated numerous claims

   of the ’428 Patent if only the hose to the device to be tested needed to be in the bunker. Total spent

   four years and hundreds of thousands of dollars of PHC’s money in this litigation with changing

   constructions to obfuscate the simple fact: the’428 Patent never claimed systems with no pump in

   the bunker.4 Mr. Lavergne, the alleged inventor, agrees with PHC as he warned third parties in an

   email that “[a]ny system where the pumps are in the bunker will infringe my patent.” Exhibit 2.

          Total fairs no better with regard to the other systems because it has not identified any

   components other than the pumps (which are outside the bunkers) that could even be the high-



   pneumatics testing equipment to the high-pressure device for testing are not the recited “high-
   pressure pneumatics testing equipment.”). However, the Court’s ruling is not necessary to show
   that Total’s infringement position was unreasonable.
   4
     And even this was only an attempt by Total to have PHC settle the case before being heard on its
   claim for inequitable conduct.
                                                     4
Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 5 of 12 PageID #: 12777



   pressure pneumatics testing equipment. Regarding GE Oil, Total’s expert alleges the “high-

   pressure pneumatics testing equipment” is “all pressure piping from the pump/valve racks into

   each bunker.” Supplemental Expert Report of Blain LaFleur at 10-11 (Dkt. 247-3). For Baker

   Hughes Emmott Road, Total’s expert asserts:




   Id. at 10-11. Thus, Total never had a reasonable basis to assert infringement of these two systems.

          With regard to Cameron Brown, Total’s expert identifies the following for the “high-

   pressure pneumatics testing equipment”:




   Id. at 10-11. However, the 3 large bunkers refer to the Cameron Black system. On March 24, 2017,

   over 2 years ago, PHC sent Total a letter demonstrating that this description could not refer to

   Cameron Brown and that Cameron Brown could not infringe. 2017.03.24 Letter at p. 6 (Dkt. 115-

   2) Total never had a reasonable basis for asserting infringement by Cameron Brown and knew it

   did not infringe after receiving the March 24, 2017 letter.

          Finally, with regard to GE Canton, Total’s expert identifies the “high-pressure

   pneumatics testing equipment” as follows:




                                                    5
Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 6 of 12 PageID #: 12778



   Supplemental Expert Report of Blain LaFleur at 10-12 (Dkt. 247-3). However, the vent valve is

   simply the bleed valve, which like the “means within said housing for coupling,” is a separately

   claimed component. Total cites the same disclosure for the “bleed valve” element. Id. at 14-16.

   Thus, the vent valve cannot be the “high pressure pneumatics testing equipment.” Total did not

   have a reasonable basis for asserting infringement by GE Canton. Total’s January 11, 2019 letter,

   cited in the Opposition, confirms that Total did not have a reasonable basis to assert infringement

   of any of the six systems. In that letter, Total asserts “high-pressure testing equipment is the pumps,

   pump skid assemblies, as well as the hoses and lines extending from them.” 2019.01.11 Letter at

   2 (Dkt. 368-1). That is not a reasonable position because the hoses and lines are claimed elsewhere.

   II.    THE CLAIMED HIGH-PRESSURE PNEUMATICS TESTING EQUIPMENT
          REQUIRES AT LEAST ONE PUMP

          Even if Total had identified components in the bunker that were not the “means within said

   housing . . .” or “bleed valve” elements (which it did not), the ’428 Patent requires the claimed

   “high-pressure pneumatics testing equipment” to include at least one pump. Mr. Lavergne, the

   alleged inventor of the ’428 Patent, understood precisely that the “high pressure pneumatics testing

   equipment” must include at least one pump. Exhibit 2. Total and its counsel’s frivolous arguments

   to the contrary do not change that result.

          Total first argues that under the doctrine of claim differentiation the high-pressure

   pneumatics testing equipment of claim 1 must refer to components that do not need to include a

   pump because it must be broader than dependent claim 6, which refers to systems with pumps.

   However, this cannot be correct because claim 6 is directed to systems where the “high-pressure

   pneumatics testing equipment” “includes a low-pressure pump, an intermediate-pressure pump,

   and a high-pressure pump to provide sequential increase in the pressure.” Claim 6 is narrower than

   claim 1 because claim 1 simply refers to components that include at least 1 pump.


                                                     6
Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 7 of 12 PageID #: 12779



          Total next argues that “[t]he specification itself has room for location of at least some high-

   pressure equipment outside the chamber. That equipment includes, but is not limited to, pumps.”

   Opposition at 10. However, this argument is irrelevant because, that the “high-pressure pneumatics

   testing equipment” must include at least one pump, does not mean that no “high-pressure

   pneumatics testing equipment” can be outside the bunker. It is undisputed that none of the six

   systems at issue have a single pump in their bunkers. Total’s assertion that they infringed was

   unsupportable from the start and is plainly unreasonable.

          Total also cites to PHC’s delay in filing its Motion for Sanctions as evidence that Total’s

   infringement position was not unreasonable. Opposition at 3-4. As Total notes, PHC did not file a

   motion for summary judgment or file the Motion for Sanctions for several months after providing

   Total with the proposed Motion for Sanctions on January 3, 2019. PHC did not do so for two

   reasons. First, Judge Jackson in chambers told counsel for the parties not to file dispositive

   motions. Like many things in this case, it is unclear why Total ignores that direction by Judge

   Jackson and filed such a motion. PHC followed Judge Jackson’s directive. Second, even if it

   ignored Judge Jackson’s direct instructions as Total did, PHC could not file either a dispositive

   motion or a motion for sanctions because Total’s infringement contentions were unclear and ever

   changing. Throughout the case, Total changed its infringement theories and even the systems it

   was accusing of infringement. For example, Total’s Second Supplemental Infringement

   Contentions include the following two entries (among others) for the claim element “an explosion-

   proof safety housing”:




                                                    7
Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 8 of 12 PageID #: 12780




   Dkt. 189-10 at 8. Was Total going to claim the enclosed cabinet outside of the bunker was the

   explosion-proof safety housing (which itself would be unreasonable)? By simply citing to

   everything and anything in its infringement contentions, Total prevented PHC from moving

   earlier.5

           Total’s assertions that it could maintain theories of infringement that were not timely

   disclosed (and, in fact, disclosed years late and only after discovery closed), even after several

   Court rulings to the contrary, is just as egregious as its assertion that the six systems infringed.

   However, as Total correctly notes, “the instant Motion has nothing to do with timeliness of

   Plaintiff’s contentions.”6 Opposition at 3, n 3. Total’s inclusion in the Opposition of the history of

   the Court’s rulings at Section A is, therefore, perplexing. 7 The issue here is whether Total’s

   assertion of infringement of the six system through four years of litigation and the pretrial order

   was reasonable. Total never had a reasonable basis for asserting that those systems infringe, and

   particularly lacked a reasonable basis for continuing this litigation as to those systems after the

   inspection. The Court’s rulings as to timeliness are irrelevant.

           PHC does note that on August 29, 2019 this Court unambiguously ruled the term “high-

   pressure pneumatics testing equipment … must include at least one pump located within the


   5
     This is precisely why PHC’s pending Motion in Limine Regarding Accused Systems Not
   Identified in Infringement Contentions should be granted. (Dkt. 296).
   6
     PHC reserves the right to raise Total untimeliness and Total refusal to acknowledge the Court’s
   rulings that its disclosures were untimely in subsequent motions.
   7
     There are numerous incorrect and misleading statements in that section. For example, Total
   asserts “with due respect for Judge Jackson, Total had not in fact limited its infringement
   contentions to systems whose high-pressure components are all ‘located inside a safety housing.’”
   Opposition at 6. That is not what Judge Jackson held.
                                                     8
Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 9 of 12 PageID #: 12781



   housing.” Ruling at 5 (Dkt. 237). And, completely ignoring that Ruling, Total subsequently

   confirmed it would assert infringement by the six systems at issue at trial without any basis for

   doing so. Total’s Opposition to PHC’s Motion in Limine Regarding Accused Systems Not

   Identified in Infringement Contentions at 1, n. 1 (Dkt. 331). Only after PHC filed the instant

   Motion for Sanctions (and because of it) did Total withdraw its assertion of infringement by these

   six systems. Total’s confirmation was itself sanctionable. Total also asserts “the parties’ agreed

   jury charges and verdict form (Rec. Docs. 366 and 361, respectively) explicitly include only

   systems with pumps inside their housings.” Opposition at 5, n. 5. However, Total fails to inform

   the Court that after the parties agreed on those jury charges and verdict forms, Total filed an Exhibit

   List that includes numerous exhibits directed to the six systems at issue. Exhibit List (Dkt. 364) at

   Id. Nos. 14-22, 24-35, 37-51. If Total intended to truly comply with the Court’s orders, it would

   have removed those exhibits from its Exhibit List because the Court has precluded those exhibits.

   III.   MR. MANUEL IS COUNSEL OF RECORD FOR TOTAL

          Finally, there is the issue of Mr. Manuel. Mr. Manuel is an enrolled and noticed attorney

   in this case who never filed a motion to withdraw and, by his own admission in his Declaration,

   has continued to provide support to Total even after moving to a new firm seven months ago.

   Manuel Decl. (Dkt. No. 369-4). By his own admission in paragraph 7 of his Declaration, he knew

   and intended to remain counsel of record to help Total in its case against PHC. (Dkt. No. 369-4)

   (“…I have only remained an attorney of record in this case to the extent that I may be available to

   Total Rebuild, Inc.’s current counsel for purposes of answering any questions that may have with

   regard to” the case.) Further, he has intentionally not withdrawn and therefore under Local Rule

   83.2.11 he remains held to represent Total. If he has not moved the Court to withdraw, this Court

   has not granted a motion to withdraw, and Mr. Manuel continues to provide assistance to Total in



                                                     9
Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 10 of 12 PageID #:
                                  12782


 the preparation of this case, he necessarily is not “former trial counsel.” Mr. Manuel was aware of

 the draft Motion for Sanctions. To the extent he failed to update the Court with his correct contact

 information or motion to withdraw, that is on him.8 Because he continues at his new firm to

 provide support to Total and he is a partner, there is good cause to hold his firm accountable.

 However, to the extent his firm (namely his other partners at the new firm) was truly not aware of

 the draft motion and pending Motion, PHC is willing to withdraw its request for sanctions against

 his new firm. PHC’s counsel has reached out to Mr. Manuel’s firm regarding explaining PHC’s

 position and to offer to withdraw against the new firm. PHC, however, is not willing to withdraw

 against Mr. Manuel because he is one of the primary actors of bad actions during this case and if

 excused, Total’s remaining counsel might very well point to Mr. Manuel’s “empty chair” as a

 defense to any improper conduct and litigation. PHC has not yet received a response from Mr.

 Manuel or his firm.

                                          CONCLUSION

        PHC respectfully requests that the Motion for Sanctions be granted.




 8
   See Local Rule 11.1 which states “[e]ach attorney and pro se litigant has a continuing obligation
 to promptly notify the court in writing of any address change.”
                                                 10
Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 11 of 12 PageID #:
                                  12783




                                           Respectfully submitted,
                                           MILLER LEGAL PARTNERS PLLC

                                           /s/ Samuel F. Miller______
                                           Samuel F. Miller, TN Bar No. 22936
                                           Nicholas R. Valenti, TN Bar No. 35420
                                           Sara R Ellis, TN Bar No. 30760
                                           Hayley H. Baker, TN Bar No. 37439
                                           Fifth Third Center–Suite 2000
                                           424 Church Street
                                           Nashville, Tennessee 37129
                                           Tel/Fax: (615) 988-9011
                                           Email: smiller@millerlegalpartners.com
                                           nvalenti@millerlegalpartners.com
                                           sellis@millerlegalpartners.com
                                           hbaker@millerlegalpartners.com

                                           NEUNERPATE

                                           /s/ Cliff A. LaCour______
                                           Brandon W. Letulier - #28657
                                           Cliff A. LaCour - #30581
                                           One Petroleum Center, Suite 200
                                           1001 West Pinhook Road
                                           Lafayette, Louisiana 70503
                                           Tel: (337) 237-7000
                                           Fax: (337) 233-9450
                                           Email: bletulier@neunerpate.com
                                                    clacour@neunerpate.com

                                           Attorneys for PHC Fluid Power, L.L.C.




                                      11
Case 6:15-cv-01855-TAD-CBW Document 377 Filed 09/09/19 Page 12 of 12 PageID #:
                                  12784


                                CERTIFICATE OF SERVICE
        The undersigned certifies that on this 9th day of September 2019, a copy of the foregoing
 was served on counsel of record listed below via the Court’s ECF system:
        William W. Stagg
        Chase A. Manuel
        Steven G. Durio
        Tyler Rush
        Ryan Goudelocke
        Durio, McGoffin, Stagg & Ackermann, PC
        220 Heymann Boulevard (70503)
        Post Office Box 51308 Lafayette, LA 70505-1308
        Bill@dmsfirm.com
        Chase@dmsfirm.com
        Buzz@dmsfirm.com
        tyler@dmsfirm.com
        ryan@dmsfirm.com

        Brandon W. Letulier
        Cliff A. LaCour
        NeunerPate
        One Petroleum Center, Suite 200
        1001 W. Pinhook Road
        Lafayette, LA 70503
        bletulier@neunerpate.com
        clacour@neunerpate.com

                                                            /s/ Samuel F. Miller__________
                                                            Samuel F. Miller




                                               12
